Citation Nr: 1001933	
Decision Date: 01/12/10    Archive Date: 01/22/10

DOCKET NO.  08-36 791A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an extension of the delimiting date for 
education assistance benefits under Chapter 30, Title 38, 
United States Code, beyond December 2, 2007.


REPRESENTATION

Veteran represented by:	Jane Wise


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Alsup, Associate Counsel

INTRODUCTION

The Veteran served on active duty from December 1993 to 
December 1997.

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal from a December 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York which denied the Veteran's claim for an 
extension of the delimiting date for education assistance 
benefits under Chapter 30, Title 38, United States Code 
beyond December 2, 2007.  The Veteran disagreed and perfected 
an appeal.

In July 2009, the Veteran and his representative presented 
evidence and testimony at a hearing at the Cleveland, Ohio, 
Regional Office, before the undersigned Veterans Law Judge 
(VLJ).  A transcript of the hearing has been associated with 
the Veterans VA Education Benefits folder.


FINDINGS OF FACT

1. The Veteran's basic delimiting period for receipt of 
Chapter 30 educational benefits expired on December 2, 2007, 
ten years after his discharge from service on December 1, 
1997.

2.  The Veteran was treated for lumbalgia and lumbar 
segmental dysfunction in 2001 on: January 5 and 19; February 
9 and 16; March 5 and 19; April 9 and 23; May 7 and 21; June 
14; July 16; August 10; September 14; October 5 and 18; 
November 9 and 15; and December 3.

3.  The Veteran was treated for lumbalgia and lumbar 
segemental dysfunction in 2002 on: January 15 and 30; 
February 4 and 18; March 4 and 18; April 12 and 26; May 10 
and 20; June 3 and 17; July 1, 12 and 15; August 2 and 15; 
September 9 and 16; October 1 and 14; November 4 and 18; and 
December 6 and 16.  The Veteran was also treated on January 5 
and 15, 2003.

4.  On July 2002 and January 2003, the Veteran enrolled in 
courses organized on a term, quarter, or semester basis

5.  The competent medical evidence and other evidence of 
record shows that the Veteran's back condition did not 
prevent the Veteran from initiating or completing an 
educational program from the date of his treatment for back 
disabilities on January 5, 2001 until January 15, 2003, the 
date prior to his enrollment in courses organized on a term, 
quarter, or semester basis.


CONCLUSION OF LAW

The criteria for extension of the basic 10-year period of 
eligibility for receiving educational assistance benefits 
under the provisions of Chapter 30, Title 38, United States 
Code, beyond the delimiting date of December 2, 2007, for a 
length of time equivalent to the period from January 5, 2001 
until January 15, 2003, have not been met. 38 U.S.C.A. § 3031 
(West 2002); 38 C.F.R. §§ 21.7050, 21.7051 (2009)


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran seeks to extend the time period for which he can 
receive VA educational benefits.  He essentially contends 
that his back condition caused partial paralysis and 
prevented him from going to school on a full-time basis.  The 
Board will first address preliminary matters and then render 
a decision on the issue on appeal.

Duties to notify and assist

Generally, upon receipt of a substantially complete 
application for benefits, VA must notify the claimant what 
information or evidence is needed in order to substantiate 
the claim and it must assist the claimant by making 
reasonable efforts to get the evidence needed. 38 U.S.C.A. §§ 
5103(a), 5103A (West 2002); 38 C.F.R. § 3.159(b) (2009); see 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The 
notice required must be provided to the claimant before the 
initial unfavorable decision on a claim for VA benefits, and 
it must (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; and (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b)(1).  

However, the Board must make a determination as to the 
applicability of § 5103(a) to a particular claim.  See 
Holliday v. Principi, 14 Vet. App. 280, 282-83 (2001).  The 
Board initially observes that it appears that the provisions 
of § 5103(a) are not applicable in cases, such as this, in 
which the sole issue is extension of delimiting date under 
Chapter 30 because a request for extension of a delimiting 
date is a not claim for a benefit as contemplated by 38 
U.S.C. §§ 5100 et seq.  Cf. Barger v. Principi, 16 Vet. App. 
132, 138 (2002).

Notwithstanding the fact that the statutory duty to notify 
and assist the Veteran appears to be inapplicable, the RO has 
effectively complied with the provisions of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b)(1).  The Veteran was 
informed in a letter dated November 2007 that his period of 
eligibility for Montgomery GI Bill benefits would end on 
December 2, 2007, and that the date was based on his date of 
discharge from active duty, December 1, 1997.  He was 
informed that he should provide information regarding the 
disability which he claimed prevented him from beginning or 
continuing training.  He was specifically informed that the 
evidence should include medical evidence showing the 
diagnosis of the disability and the exact dates that the 
disability prevented him from beginning or continuing 
training.

The Board further observes that the Veteran's educational 
benefits record includes statements from Dr. T.B. and Dr. 
M.M., as well as records from March 1999 from Doctor's 
Hospital, and records from an employer pertinent to the time 
period at issue.  The Veteran has not identified any further 
records that may be relevant to support his claim.  

In sum, the Board finds that the appeal has been fully 
developed that no amount of additional development will have 
any possible impact on this case. See Wensch v. Principi, 15 
Vet. App. 362 (2001).

The Board additionally observes that all appropriate due 
process concerns have been satisfied. See 38 C.F.R. § 3.103 
(2008).  The Veteran has been accorded the opportunity to 
present evidence and argument in support of her claim.  The 
Veteran has had the services of a representative, and he 
testified at a Travel Board hearing before the undersigned 
VLJ.

Accordingly, the Board will proceed to a decision on the 
merits of the case.

Relevant Law and Regulations

Chapter 30 of Title 38, United States Code, sets forth 
provisions to allow for educational assistance for members of 
the Armed Forces after their separation from military 
service. See 38 U.S.C.A. §§ 3001 et seq. (West 2002).

The law generally provides that educational assistance or 
supplemental educational assistance will not be provided to a 
veteran beyond ten years from the later of (i) the date of 
the veteran's last discharge or release from a period of 
active duty of 90 days or more of continuous service; (ii) 
the date of the veteran's last discharge or release from a 
shorter period of active duty if the discharge or release is 
because of a service-connected disability, a medical 
condition which preexisted such service and which VA 
determines is not service connected, hardship, or was 
involuntary for the convenience of the Government after 
October 1, 1987, as the result of a reduction in force; or 
(iii) the date on which the veteran meets the requirements 
for four years service in the Selected Reserves found in 38 
C.F.R. § 21.7042(b) and 38 C.F.R. § 21.7044(b). See 38 
U.S.C.A. § 3031(a) (West 2002); 38 C.F.R. § 21.7050(a) 
(2009). VA regulations allow for an extension of the ten-year 
delimiting period upon a showing that the veteran timely 
applied for the extension [not at issue here as the claim was 
filed prior the ending date of eligibility, see 38 C.F.R. 
21.1033(c)] and upon a showing that he or she was prevented 
from initiating or completing his or her chosen program of 
education within the otherwise applicable eligibility period 
because of a physical or mental disability that did not 
result from the veteran's willful misconduct. See 38 C.F.R. § 
21.7051(a) (2009). The regulations further state that it must 
be clearly established by medical evidence that a program of 
education was medically infeasible and that VA will not 
consider a veteran who was disabled for a period of thirty 
days or less as having been prevented from initiating or 
completing a chosen program unless the evidence establishes 
that the veteran was prevented from enrolling or reenrolling 
in the chosen program or was forced to discontinue attendance 
because of the short disability. See 38 C.F.R. § 
21.7051(a)(2) (2009).

A veteran's extended period of eligibility shall be for the 
length of time that the individual was prevented from 
initiating or completing his or her chosen program of 
education. This shall be determined as follows:

(1) if the veteran is in training in a course 
organized on a term, quarter, or semester basis, 
his or her extended period of eligibility shall 
contain the same number of days as the number of 
days from the date during the veteran's original 
eligibility period that his or her training became 
medically infeasible to the earliest of the 
following date.

(i.) The commencing date of the ordinary term, 
quarter, or semester following the day the 
veteran's training became medically infeasible,

(ii.) The last date of the veteran's delimiting 
date as determined by § 21.7050 of this part, or

(iii.) The date the veteran resumed training.

See 38 C.F.R. § 21.7051(c) (2009).



Analysis

The Veteran seeks an extension of the Chapter 30 delimiting 
date, December 2, 2007.  It is uncontroverted that this is 
ten years from the day after the end of his only period of 
active duty.  The Veteran essentially contends two things: 
first, he suffered a back injury during service which was 
aggravated in about March 1999, and that the severe back pain 
caused by the injury prevented him from enrolling in school 
on a full-time basis; and second, he served on board a U.S. 
Navy Sealift Command ship, USNS Mt. Baker between September 
1999 and May 2000, which was underway and overseas for that 
period, and thus prevented him from enrolling in school on a 
full-time basis.  See hearing transcript at pages 5-7 and 12; 
see also, Veteran statements dated January, April, September 
and December 2007.  The Board observes that the Veteran's VA 
educational benefits folder includes records showing 
attendance at Columbus State Community College (hereinafter 
Community College).  The Board will address each contention 
separately.

With regard to the contention that the Veteran suffered a 
back condition which prevented him from following full-time 
education, the Board observes that a June 2009 letter from 
Dr. T.B. indicates that the Veteran was treated for lumbalgia 
and lumbar segmental dysfunction on the following dates: 
[2001] January 5 and 19; February 9 and 16; March 5 and 19; 
April 9 and 23; May 7 and 21; June 14; July 16; August 10; 
September 14; October 5 and 18; November 9 and 15; December 
3; [2002] January 15 and 30; February 4 and 18; March 4 and 
18; April 12 and 26; May 10 and 20; June 3 and 17; July 1, 12 
and 15; August 2 and 15; September 9 and 16; October 1 and 
14; November 4 and 18; and December 6 and 16; [2003] January 
5 and 15, 2003.  Dr. T.B. states that based on an x-ray and 
an MRI that showed "some arthritis and some disc trauma," 
the Veteran was treated with "bedrest, physical therapy [by 
a chiropractor] and exercises prescribed by the physician," 
and prescribed pain medications.  Dr. T.B. further stated 
that the Veteran was "advised against any long periods of 
standing or sitting one position" which would cause 
"extreme pain and possible periods of partial paralysis to 
his back or legs."  A May 2008 letter from Dr. M.M., a 
chiropractor, states that the Veteran was a patient since 
December 2000 and treatment of physical therapy and "extreme 
bed rest, thus making him partially disabled."  


The letters do not go into specifics how the diagnoses or the 
treatment plan was made.  Specifically, they do not describe 
with any detail how the Veteran's back condition caused 
'partial disability,' nor do they describe the degree of 
disability or the frequency of disability.  Other evidence of 
record tends to discredit the bald statements made by Dr. 
T.B. and Dr. M.M. regarding the extreme nature their letters 
imply.  Indeed, the treatment of occasional physical therapy 
and exercise therapy instead of more serious surgical or 
other treatment tends to discount the letters to the extent 
that they describe "extreme bedrest" or "partial 
disability."  Moreover, none of the medical evidence 
proffered by the Veteran assists the Board in determining 
whether the Veteran was prevented from enrolling or 
continuing his Community College course of studies because of 
his back condition.

The record includes employer records which indicate that the 
Veteran was granted unpaid personal leave between June 1 and 
July 3, 2001; sick leave between September 1-15 2001; 
"vacation leave used in conjunction with Personal time 
request" between January 5 and February 6, 2002; and leave 
under the "FMLA" between April 5 and May 12, 2002.  The 
records also indicate the Veteran resigned on July 1, 2002, 
"due to health issues."  Further records show the Veteran 
used leave during a second period of employment.  He was 
rehired on July 6, 2003, and was on unpaid sick leave from 
August 28 to September 15, 2003, and on personal leave for 
the remainder of September 2003.  However, there is no 
evidence which shows the Veteran took the leave because of 
his back condition.  There are no doctor's notes or other 
forms of evidence to show the Veteran's back was the basis 
for the sick leave taken.

Other records in evidence show the Veteran enrolled at the 
Community College for classes between July 2002 and September 
2002; January 2003 to March 2003; March 2003 to June 2003; 
September 2003 to December 2003; January 2004 to March 2004.  

As noted above, regulations state that it medical evidence 
must "clearly" establish that a program of education was 
medically infeasible.  Here, there is no such evidence.  
Instead, the medical evidence shows the Veteran was treated, 
on average, at two appointments each month, and that he was 
prescribed bed rest if his back condition was extreme.  The 
Veteran testified that he has never been hospitalized for his 
back condition.  See hearing transcript at page 7.  In 
addition, he has never had surgical treatment for his back 
condition.  See hearing transcript at page 6.  More 
importantly, during the period of his treatment between 
January 2001 and January 2003, the Veteran was enrolled the 
Community College from July to September 2002 and he 
apparently completed 10 credit hours if course work.  

In sum, there is no medical evidence that shows the Veteran 
was ever prescribed bed rest for a particular period of time.  
Nor is there evidence that the Veteran was told by a treating 
physician that he should withdraw from or not enroll in 
Community College courses because of his back condition.  
There is no evidence that the Veteran was found disabled by 
Social Security Administration, nor is there evidence of 
hospitalization.  The Board finds that the evidence of record 
does not clearly establish that the Veteran was prevented by 
his back condition from enrolling in or continuing his 
Community College course of study.

With regard to the contention that the Veteran served on 
board a U.S. Navy Sealift Command ship, USNS Mt. Baker 
between September 1999 and May 2000, which was underway and 
overseas for that period, and thus prevented him from 
enrolling in school on a full-time basis, the record includes 
employment records show that the Veteran was employed by the 
U.S. Navy Sealift Command between September 13, 1999, and May 
12, 2000.  Community College records show that the Veteran 
enrolled on March 29, 1999, but that the enrollment was 
terminated on April 19, 1999.  But more importantly, the 
Board is unaware of any provision which allows for the 
Veteran to seek an extension of VA educational benefits 
because his employment prevented him from enrolling in or 
continuing in college courses.  The Veteran has also not 
proffered a provision of law that allows such an extension.  
Thus, the Board finds that an extension for that reason is 
not warranted.




ORDER

The claim for an extension of the delimiting date for 
educational assistance benefits under Chapter 30, Title 38, 
United States Code, beyond December 2, 2007, is denied.




____________________________________________
FRANK J. FLOWERS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


